AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                      UNITED STATES DISTRICT Co                                                AUG 2 f2019
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN AC
                                 V.                                 (For Offenses Committed On or After November 1, 1
                                                                                                                     1

  JOSE GUADALUPE FERNANDEZ-GOMEZ (1)                                   Case Number:         19CR2359 MMA

                                                                    Meghan Blanco, Federal Defenders Inc
                                                                    Defendant's Attorney
USM Number                       85809298
• -
THE DEFENDANT:
IZ! pleaded guilty to count(s)         ONE OF THE INFORMATION

D   was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18 USC 1546                       Fraud and Misuse of Visas, Permits, and Other Entry                                  1
                                  Documents




    The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)
D    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                              dismissed on the motion of the United States.

     Assessment: $100.00 WAIVED


 D   NTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine                 D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE GUADALUPE FERNANDEZ-GOMEZ (1)                                        Judgment - Page 2 of2
CASE NUMBER:              19CR2359 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
                                                                    ------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR2359 MMA
